Broyles, O. J.
1. Where an ordinance of a municipal corporation provides that all persons residents of the municipality who, "under the laws of the State of .Georgia, would be liable to perform road duty” shall be liable to pay a tax or work on the streets of the municipality, all persons so residing who under the State’s, general law would be subject to such duty come within the ordinance, even though the citizens of the county in which the municipality is located are not subject to any road duty, by virtue of a special State law relating to the duties of the commissioners of the county.
2. The fact that an ordinance which levies a tax as set out above is not uniformly enforced by the authorities against all persons subject thereto is no valid defense to a prosecution of one for failure to pay money or perform a duty under the act.
3. The contention of the plaintiff in error that the collection of such a tax is in effect a revenue measure and that no criminal proceeding may be had to enforce its collection is without merit.
4. The court did hot err in refusing to sanction the certiorari. Grier v. City of Waycross, 49 Ga. App. 111 (174 S. E. 221).
5. The foregoing rulings control this case. While the facts of the Grier case, supra, are not “on all fours” with those of the instant case, the difference is not so material as to make this case an exception to the rulings in that ease. The overruling of the certiorari was not error.

Judgment affirmed.


MacIntyre and Guerry, JJ., concu/r.